Citation Nr: 1623249	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-07 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for post-traumatic arthrosis of the left knee with failed ligament reconstruction.

2.  Entitlement to a disability rating in excess of 10 percent for limitation of flexion, status post left knee arthroscopy, debridement, lateral meniscus chondroplasty, lateral femoral condyles, with osteoarthritic changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987 and July 1989 to September 1999.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

The issue of the Veteran's entitlement to service connection for depression, to include as secondary to his service-connected left knee disability, was raised during the Veteran's February 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is needed before the Board can reach the merits of the Veteran's claim for an increased rating for his left knee disability.  38 C.F.R. § 19.9 (2015).

During his February 2015 Board hearing, the Veteran asserted that his left knee disability has worsened since his most recent VA examination, which was conducted in September 2011.  Generally, VA is required to afford an examination to assess the current nature, extent, and severity of a service connected disability when a competent assertion is made that the condition has worsened since the last examination.  See 38 U.S.C.A. § 5103A (West 2014); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board finds therefore that a remand is necessary so that VA can provide an examination.

In addition, based on the Veteran's February 2015 testimony, the Board finds that VA should attempt to obtain records regarding his vocational rehabilitation and treatment at South Alabama Orthopedic, as this information may be relevant to his claim.  38 U.S.C.A. § 5103A(c)(1)(B).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide or authorize VA to obtain pertinent vocational rehabilitation records and records of his treatment at South Alabama Orthopedic.  If the requested records are not available, a written statement to that effect should be associated with the claims file.

In addition, obtain and associate with the claims file all outstanding and pertinent VA treatment records.

2.  After the development requested in item 1 is completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected left knee disability, to include any functional or occupational effects.  The Veteran's claims file, to include a copy of this remand, should be made available to and be reviewed by the clinician who performs the examination.  The examiner must indicate whether such review was accomplished.  

The examining clinician is asked to conduct all appropriate clinical testing deemed necessary, to include relevant motion studies.  The examiner should describe any pain, weakened movement, excess fatigability, and incoordination present.

In addition, the examiner should provide an opinion as to whether the Veteran has short-term memory loss or fatigue that was caused or aggravated by his left knee disability or any medications used to treat his left knee disability.

Further, the examiner should discuss the degree of occupational impairment attributable to the Veteran's left knee disability, emphasizing what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of his left knee disability and the combined effect of all of the Veteran's service-connected disabilities on his ability to work and perform daily living activities.

All findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






